01/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0553



                                 No. OP 21-0553


WESLEY W. CHARLO,

             Petitioner,

      v.

T.J. MCDERMOTT, Sheriff,
MISSOULA COUNTY DETENTION CENTER,

             Respondents.


                                     ORDER


      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondents are granted an extension of

time to and including February 10, 2022, within which to prepare, serve, and file

its response brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January 4 2022